Citation Nr: 1632168	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  10-44 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to May 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In September 2013, the Board remanded the matter for a hearing.

A hearing was held on May 13, 2014, 2014, in Philadelphia, Pennsylvania before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2)  and who is rendering the determination in this case. A transcript of the hearing testimony has been associated with the claims file.  The matter has been returned to the Board for appellate review.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Reason for Remand: To obtain evidence and schedule a VA examination.

The Veteran seeks service connection for asthma.  The report of the Veteran's February 1974 entrance physical examination is negative for any record of asthma or any other respiratory disorder.  The service treatment records (STRs) show treatment in April 1974 for bronchitis and pneumonia at the Naval Hospital in Beaufort, South Carolina.  The STRs indicate that on May 22, 1974, a medical board found that during that course of the Veteran's hospitalization it was "determined that he had asthma of a predisposing factor."  The medical board report stated that the Veteran reported he had experienced episodic wheezing in the past, but had no history of asthma and had never been treated with any asthmatic medications.  The Veteran stated he had been hospitalized at age 10 and 11 for bronchitis and wheezing.  He reported experiencing difficulty with breathing during training.  The medical board noted that the enlistment examination revealed an essentially normal physical examination and found the Veteran to be qualified for enlistment.  The medical board determined that the Veteran had bronchial asthma that existed prior to service and recommended his discharge due to a nonacceptable defect.  The Veteran was discharged on May 29, 1974.

The Veteran's claim for service connection for asthma was denied in a March 2010 rating decision.  In May 2014, during the course of this appeal, the Veteran appeared before the undersigned VLJ and testified that he did not have asthma before he entered service.  He testified that he continued to receive treatment for asthma, including inhalers at the VAMC in Philadelphia, Pennsylvania.  He also testified that he uses a CPAP machine.  A review of the Veteran's claims file reveals the VLJ directed the Veteran's record be held open for 30 days so that treatment records from VAMC Philadelphia, dated from February 2013 to the present, could be obtained and associated with the claims file.  To date, this has not been accomplished.  In fact, no additional evidence has been added to the file since the May 2014 hearing.  Prior to the Veteran's hearing, treatment records from VAMC Philadelphia for December 2009 and from July 2011 to February 2013 were associated with the claims file.  The December 2009 record shows the Veteran was treated for an acute asthma exacerbation.  The records from July 2011 through February 2013, do not reflect actual treatment for asthma, rather the condition is listed in the medical history reported by the Veteran in March and October 2012.  These records indicate the Veteran has albuterol inhalers for use on an as needed basis.  The records also show that the Veteran is a smoker, and may have some obstructive symptoms due to smoking.  There is no medical evidence of record that shows a current diagnosis of asthma, other than by history.  There are no test results or clinical findings included in the record.  On remand, medical records from VAMC Philadelphia, dated from February 2013 to the present, should be obtained and associated with the claims file.

Presently, there is no medical opinion of record that makes a finding regarding the nature and etiology of the Veteran's asthma.  The Board finds that without providing the Veteran with a VA examination, there is not enough evidence to decide the claim.  Pursuant to VA's duty to assist, an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an 'in-service event, injury or disease,' or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, the evidence of record is insufficient to decide the Veteran's claim.  A VA examination and opinion is needed to determine if the Veteran has a current disability may be related to his time in service.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate all outstanding VA treatment records with the claims file, dated from December 2009 to present.  In the Virtual VA electronic file, CAPRI records include a Primary Care Follow Up Note, dated July 14, 2011, from the Philadelphia VAMC which shows that Pulmonary Function Tests (PFTs) were apparently administered on November 7, 2011, as the note indicates "see report elsewhere in CPRS".  In addition to the other treatment records, please specifically obtain this PFT report and associate it with the claims file.

2.  Schedule the Veteran for a VA examination with the appropriate specialist to determine the nature and etiology of his asthma.  The claims file should be made available for review, prior to the examination and the examination report should reflect that such review occurred.  All necessary tests and studies should be accomplished and all clinical findings should be reported in detail.

The examiner must provide opinions on the following:

a) Provide a diagnosis for any respiratory disorder, to include asthma, which currently exists, or was present at any time during the relevant appeal period (December 2009 to present).

b)  For any disability identified above, provide an opinion on the following:

i)  Does the evidence clearly and unmistakably show (i.e. is it undebatable) that the Veteran has a respiratory disability, to include asthma, that existed prior to entering military service?

ii)  If so, is it at least as likely as not (50 percent or greater probability) that there was an increase in the respiratory disability during service?  The examiner's attention is directed to service treatment records discussing the Veteran's respiratory symptoms, hospitalization and conclusions regarding his respiratory issues.

iii)  If the answer to both subparts i and ii above are yes, does the evidence clearly and unmistakably show (i.e. is it undebatable) that the preexisting respiratory disability, which underwent an increase during service, was not aggravated by service (i.e. is it undebatable that any increase in disability of the preexisting respiratory disability during service was due to the natural progression of the disease)?

"Aggravated" in this context is defined as a permanent worsening of the disability beyond that due to the natural disease process.  Temporary or intermittent flare-ups of a preexisting disease are not sufficient to be considered aggravation unless the underlying condition, as contrasted with the symptoms, has worsened.  

Please identify any evidence upon which the above conclusions are based with specificity.

c)  If a respiratory disability did not clearly and unmistakably pre-date military service, is it at least as likely as not (50 percent or greater probability), that the respiratory disorder diagnosed in part (a) arose during or was caused by military service?

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.  

The examiner must include in the medical report the rationale for any opinion expressed, based on the reviewer's clinical experience, medical expertise, and established medical principles.  However, if the examiner cannot respond to an inquiry without resort to mere speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion, stating what, if any, additional evidence would permit such an opinion to be made.

3.  Thereafter, the AOJ should review the claims file to ensure that all of the foregoing requested development has been completed.  In particular, the requested medical opinions should be reviewed to ensure that it is responsive to and in complete compliance with the directives of this remand.  If not, appropriate corrective action should be taken.

4.  After completing the aforementioned, and conducting any additional development deemed necessary, readjudicate the Veteran's claim for entitlement to service connection for a respiratory disability in light of all additional evidence received.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




